DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statement filed 3/26/2021 has been considered.

Drawings
The drawings were received on 3/26/2021.  These drawings are accepted.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
Wavelength division multiplexing communication systems are well known in the art. Such communication systems of prior art typically contain transmitter and receiver elements. In addition to the wavelength tunable optical source cited in the information disclosure statement and the international search report, an optical transmitter comprising a semiconductor amplifier and a wavelength filter is known in the art. For example, US Patent Application US 2017/0353001 A1 to Takabayashi discloses a tunable optical source comprising a semiconductor optical amplifier (80 in Fig. 3) and an optical filter (50 in Fig. 3) for tuning the output wavelength of the optical source.

    PNG
    media_image1.png
    617
    919
    media_image1.png
    Greyscale

Fig. 3 of Takabayashi

	In addition, multiple wavelength optical source having plurality of modulators is known in the art. For example, US Patent No. 9,054,493 B2 to Krishnamoorthy et al. (hereinafter “Krishnamoorthy”) discloses a gain medium (310 in Fig. 3) coupled to an optical waveguide with plurality of modulators (332-1 to 332-N in Fig. 3) for generating multiple wavelength optical beams.

    PNG
    media_image2.png
    714
    994
    media_image2.png
    Greyscale

Fig. 3 of Krishnamoorthy

	However, none of the prior art fairly teaches or suggests a wavelength division multiplexing communications system comprising a transmitter having a semiconductor optical amplifier, an optical waveguide, a wavelength demultiplexing filter, reflection structures, modulators; and the system further comprising a receiver having a second wavelength demultiplexing filter, light receivers, and  a temperature controller coupled to the second wavelength demultiplexing filter, in the manner claimed in claim 1 of the present application.
	Likewise, none of the prior art fairly teaches or suggests a method of using such a wavelength division multiplexing communication system, as claimed in claim 3 of the present application, comprising the transmitter and the receiver as discussed above.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874